                          UNITED STATES DISTRICT COURT
                         EASTERN DISTRICT OF TENNESSEE

 MALIK FIRST BORN ALLAH FARRAD, )
 also known as                  )
 MARVIN MAURICE BUCKLES,        )
                                )
              Petitioner,       )
                                )
 v.                             )                     Nos.: 3:19-CV-434-TAV-DCP
                                )                           3:14-CR-110-TAV-DCP
 UNITED STATES OF AMERICA,      )
                                )
              Respondent.       )


                                  JUDGMENT ORDER

        For the reasons set forth in the accompanying opinion, it hereby is ORDERED and

 ADJUDGED that Petitioner’s § 2255 motion [Doc. 1, No. 3:19-CV-434; Doc. 109,

 No. 3:14-CR-110] is DENIED, and this action is DISMISSED with prejudice.

        Should Petitioner give timely notice of an appeal from this order, such notice will

 be treated as an application for a certificate of appealability, which is hereby DENIED

 because he has failed to make a substantial showing of the denial of a constitutional right.

 See 28 U.S.C. § 2253(c)(2); Fed. R. App. P. 22(b); Slack v. McDaniel, 529 U.S. 473,

 484 (2000). Additionally, the Court has reviewed this case in accordance with Rule 24 of

 the Federal Rules of Appellate Procedure and hereby CERTIFIES that any appeal from

 this action would not be taken in good faith and would be totally frivolous. Therefore, any

 application by Petitioner for leave to proceed in forma pauperis on appeal is DENIED. See

 Fed. R. App. P. 24.




Case 3:19-cv-00434-TAV-DCP Document 20 Filed 07/26/21 Page 1 of 2 PageID #: 92
       The Clerk is DIRECTED to close civil case number 3:19-CV-434.

       IT IS SO ORDERED.


                                s/ Thomas A. Varlan
                                UNITED STATES DISTRICT JUDGE


 ENTERED AS A JUDGMENT

       LeAnna R. Wilson
      CLERK OF COURT




                                        2


Case 3:19-cv-00434-TAV-DCP Document 20 Filed 07/26/21 Page 2 of 2 PageID #: 93
